Case 1:19-cv-03867-PKC-ST Document 59 Filed 05/07/21 Page 1 of 3 PageID #: 513

                                                                                                                                                1




May 7, 2021

VIA ECF
Honorable Steven Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11208


         Re: Suriel v. The Port Authority of New York & New Jersey et. al.
            1:19 civ 03867 (PKC) (ST)


Dear Judge Tiscione:
         Defendants respectfully submit this letter in support of their application for an extension
of discovery which ends today, 5/7/21. Despite Defendants diligent efforts to complete discovery
by 5/7/21, we are requesting this Court to grant an additional ninety-day extension to complete
fact discovery. Plaintiff is objecting to Defendants’ discovery extension request.
                                  a) Discovery Completed Since the Conference on April 20
        Since the last conference on April 20, 2021, the parties have completed: the on-site
inspection of the American Airlines facility at JFK; the deposition of non-party American
Airlines witness Robert Davis; the deposition of non-party VIA witness Stephan Kendall; the
deposition of Defendant Officer Brett Telesford; and the continued deposition of Plaintiff
Francisco Suriel.
                                   b) Pending Submissions by Defendants
        On April 26, 2021, Defendants submitted to this Court a subpoena duces tecum for
endorsement for the Health and Hospital Records, which are the records of the examination of
Mr. Suriel on the night of his arrest by FDNY EMTs before he was accepted at Central Booking.
We were advised by FDNY that the records, which we need to depose the FDNY EMTs, were
transferred to Health and Hospitals. FDNY subpoenas previously endorsed by the Court have
been pending since service of process on March 12, 2021 because we are waiting on obtaining
these records.




  4 World Trade Center l 150 Greenwich Street, 24th Floor l New York, NY 10007 l T: 212-435-3434 l F: 212-435-3834 l NAME: kmiller@panynj.gov
Case 1:19-cv-03867-PKC-ST Document 59 Filed 05/07/21 Page 2 of 3 PageID #: 514

                                                                                                                                                2


                                      c) Outstanding Medical Records
         Defendants are seeking so-ordered subpoenas for the medical records of Plaintiff’s
medical providers who have failed and refused to respond to Defendants’ authorizations and
subpoenas. These medical providers are: Advanced Orthopedics and Joint Preservation; Big
Apple Pain Management; Brooklyn Medical Practice; North Shore Family Chiropractic; Unicorn
acupuncture; and Total Orthopedics. They all have offices within the Medical Wellness Center at
410 Ditmas Avenue, Brooklyn, New York. Initial HIPAA-authorizations for these records were
sent in fall 2019. Thereafter, new authorizations were re-submitted in August 2020 and a
subpoena was served in September 2020 for these records. Therefore, we are requesting the
Court to so-order a subpoena duces tecum attached herewith to obtain these medical records.
Defendants have also not been able to obtain any records of Plaintiff’s physical therapy, which
he claims he has been doing since the arrest in 2018. Nor have Defendant’s been able to ascertain
the name of the physical therapy group or obtain an authorization for those records.
                                         d) Depositions of Doctors
         Defendants will be seeking the depositions of Dr. Sayeedus Salehin and Dr. Emilio Oribe
who are currently treating Plaintiff according to Plaintiff’s testimony on May 6 for injuries
arising from this arrest. Defendants have sought but not obtained Dr. Salehin’s medical records
and only recently learned about Dr. Oribe. These doctors also appeared on an expanded witness
list served on May 5, 2021 at 7:35 pm. Dr. Lerman was previously noticed for deposition, but on
the eve of his scheduled deposition, Defendants were informed he was being designated as an
expert. Defendants intend to proceed with his deposition in this new capacity.
                                          e) An Order Directing Jamaica Hospital to produce Mathew
                                           Lindstadt
        Defendants are requesting a new so-ordered subpoena directing Jamaica Hospital to
produce EMT Matthew Lindstadt. This Court previously so-ordered the deposition of Jamaica
Hospital EMT Lindstadt on March 30, 2021 for an April 8, 2021 deposition. Despite service of
the subpoena to Jamaica Hospital on March 31, 2021, EMT Lindstadt did not contact our office
until after the April 8th subpoena date. After conferring with Plaintiff’s counsel and EMT
Lindstadt, all parties mutually agreed on May 7, 2021 to hold the deposition via video.
Defendants spoke to EMT Lindstadt on May 6th confirming he would appear at 10:00am for the
deposition. However, EMT Lindstadt did not appear for two hours and despite counsel’s multiple
phone calls to the witness and Jamaica Hospital, Defendants had no choice but to adjourn the
deposition. As such, more time is needed to complete the deposition of EMT Lindstadt as this
witness is crucial to the facts surrounding plaintiff’s alleged damages in the moments following
his arrest.
                                          f) Outstanding Demands for Documents
        As part of the Court’s ruling on April 20, 2020, Plaintiff was to provide the contact
information for Plaintiff’s accountants/tax preparers and vehicle licenses and registrations
pertaining to his business. Defendants have not received these records to date.


  4 World Trade Center l 150 Greenwich Street, 24th Floor l New York, NY 10007 l T: 212-435-3434 l F: 212-435-3834 l NAME: kmiller@panynj.gov
Case 1:19-cv-03867-PKC-ST Document 59 Filed 05/07/21 Page 3 of 3 PageID #: 515

                                                                                                                                                3




The Discovery Schedule
       Despite the parties’ diligent efforts, there remains a substantial amount of discovery to be
completed in this case. The remaining depositions and documents sought are non-parties who are
outside of the parties’ control.


       Defendants are therefore requesting an extension of discovery and are proposing the
following schedule:


August 6, 2021: Fact Discovery to Be Completed
September 22, 2021: Expert Disclosure to Be Completed
October 22, 2021: Deadline for Dispositive Motions




                                                                                                  Respectfully submitted



                                                                                                   /s/Kathleen Gill Miller
                                                                                                   Kathleen Gill Miller




cc:      VIA ECF
         Gabriel Harvis Esq. (gharvis@elefterakislaw.com)
         Baree Fett, Esq. (bfett@elefterakislaw.com)
         Elefterakis Elefterakis & Panek
         80 Pine Street
         38th Floor
         New York, New York




  4 World Trade Center l 150 Greenwich Street, 24th Floor l New York, NY 10007 l T: 212-435-3434 l F: 212-435-3834 l NAME: kmiller@panynj.gov
